Citation Nr: 1230713	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  05-35 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to June 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for both posttraumatic stress disorder (PTSD) and tinnitus.  In June 2007, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In September 2007, the Board remanded the Veteran's appeal to the RO for additional action.  

In January 2010, the Appeals Management Center (AMC) granted service connection for PTSD; assigned a 30 percent evaluation for that disability; and effectuated the award as of January 11, 2005.  In September 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the AMC in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In June 2012, the Veteran was informed that the Veterans Law Judge who had conducted his June 2007 hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In July 2012, the Veteran requested an additional hearing before a Veterans Law Judge sitting at the RO.  The requested hearing has not been scheduled.  


Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO. The Veteran should be provided with the appropriate written hearing notice.  Please note that Veteran has requested a hearing date after October 15, 2012, as he will be out of the area until then. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

